Filed Pursuant to Rule 424(b)(3) Registration No. 333-127620-25 Supplement To Prospectus Supplement Dated March 2, 2006 (To Prospectus Dated November 17, 2005) $876,972,200 (Approximate at Time of Issuance) Asset-Backed Certificates, Series 2006-4 GSAA Home Equity Trust 2006-4 Issuing Entity GS Mortgage Securities Corp. Depositor Goldman Sachs Mortgage Company Sponsor Wells Fargo Bank, N.A. Master Servicer and Securities Administrator ` Deutsche Bank National Trust Company Trustee Countrywide Home Loans Servicing LP Avelo Mortgage, L.L.C. Servicers This Supplement is dated April 28, 2008 and supplements the Prospectus Supplement dated March 2, 2006 to the Prospectus dated November 17, 2005 with respect to the above captioned series of certificates (“Prospectus Supplement”). This Supplement supercedes in its entirety the Supplement dated March 14, 2008 to the Prospectus Supplement. · In the table appearing on the cover of the Prospectus Supplement the lines relating to the Class B-1 Certificates, Class B-2 Certificates and Class B-3 Certificates are revised as follows: Approximate Initial Class Approximate Initial Annual Certificate Initial Certificate Ratings(11) Class Principal Balance Interest Rate Type S&P Moody’s B-1 $22,304,000 6.11726%(9) Subordinate AA Aa2(12) B-2 $13,828,000 6.11726%(9) Subordinate A A2(12) B-3 $8,921,000 6.11726%(9) Subordinate BBB(13) Baa2(12) (12)The ratings on the Class B-1 Certificates, Class B-2 Certificates and Class B-3 Certificates have been downgraded as described in “Risk Factors—The Ratings on Certain
